DETAILED ACTION
The following notice of allowance is in response to Applicant’s response filed 03/14/2022 after the non-final Office action mailed 12/16/2021.  Also, an Examiner’s Amendment was agreed to on 04/11/2022 to correct spelling and a few antecedent basis issues.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 8-11, 15-17, 20, 22, 24-30 and 32 are amended in Applicant’s 03/14/2022 response and claims 1, 3, 4, 10, 11, 15, 16, 26 and 32 are further amended according to the Examiner’s Amendment below.  Claims 6, 7, 18, 19, 23 and 31 were previously canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Joseph J. Mayo (Reg. No. 53,288) on 04/11/2022 to correct spelling and antecedent basis issues.
The application has been amended as follows: 
Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in the application:
CLAIMS
What is claimed is:  
(currently amended) A computer-implemented method of optimizing a design of a data center, comprising: 
geometrically defining, via a processor or graphical interface of a computer, or both, a premises for receiving the data center in terms of three dimensions as a geometrical definition;
defining, via saidsaid graphical interface of the computer, or both, physical constraints associated with the premises as a constraints definition; 
supplying, via the processor of the computer, a library of data center components for a hardware definition of the data center, the library being associated with a set of installation rules for the data center components; 
defining, via the processor or the graphical interface of the computer, or both, a list of needs to satisfy by the data center as a needs definition; 
determining, via the processor, temporary lists of components of the library that comply with the needs definition, the temporary lists including a preexisting list of components generated for a previous project, the temporary lists of components being determined without taking into account geometrical characteristics, or the physical constraints, or both, of the premises;
determining, via the processor, from among the temporary lists, final lists of components that comply with the geometrical definition, the constraints definition, and at least one installation rule of the set of installation rules, and it being possible for the final lists to be empty if it is not possible to find components complying with the geometrical definition, the constraints definition, and the at least one installation rule; 
transmitting the final lists of components by a communication unit of the computer to a user so that the user has access to all lists of components that comply with the geometrical definition, the constraints definition, and said at least one installation rule of the set of installation rules and such that the user can select a list of components from among the final lists for designing the data center;
displaying, on a display of the computer, a graphical representation of the data center installed on the premises and designed in accordance with the list of components from among the final lists selected by the user;
after said displaying, receiving a command from the user, via saidamong the final lists selected by the user to define a modified list of components;
after receiving said command, determining, via the processor, whether it is possible to modify the list of components selected by the user by changing said one or more components while continuing to comply with the geometrical definition, the constraints definition, and the at least one installation rule of the set of installation rules, and
after receiving said command, when it is determined that the modified list of components continues to comply with the geometrical definition, the constraints definition, and the at least one installation rule of the set of installation rules, displaying, on the display of the computer, a different graphical representation of the data center installed on the premises and designed in accordance with the modified list of components,
after receiving said command, when it is determined that it is not possible to modify the list of components based on the modified list of components not complying with the geometrical definition, the constraints definition, and the at least one installation rule of the set of installation rules, generating an error message that is displayed to the user and generating an empty list of components,
wherein the graphical interface simultaneously displays on said display the graphical representation of the data center installed on the premises in a first frame of the graphical interface and the library of said data center components in a second frame of the graphical interface, and 
wherein said receiving of the command from the user, via the graphical interface of the computer, to change said one or more components of the list of components from among the final lists selected by the user to define the modified list of components includes selecting a first component in the library of said data center components and then dragging said first component from the second frame to the first frame and, 
wherein, following said dragging, the processor determines whether it is possible to modify the list of components selected by the user by adding said first component to the list of components selected by the user while continuing to comply with the geometrical definition, the constraints definition, and the at least one installation rule of the set of installation rules, and 
on condition that the processor determines that it is possible to modify the list of components selected by the user by adding said first component to the list of components selected by the user while continuing to comply with the geometrical definition, the processor modifies the list of components selected by the user and displays the different graphical representation of the data center with the first component that is added.

(previously presented) The computer-implemented method according to claim 1, further comprising implementing a hardware dependency rule whereby an installation of one component involves an installation of at least one other component. 

(currently amended) The computer-implemented method according to claim 1, wherein the list of components selected by the user is generated based on a preexisting virtual representation of said 

(currently amended) The computer-implemented method according to claim 1, further comprising displaying at least a portion 

(previously presented) The computer-implemented method according to claim 4, further comprising implementing an algorithm for optimization of distance between the components to distribute the components of the list of components selected by the user in the graphical representation of the data center installed on the premises. 

(canceled)  

(canceled)  

(previously presented) The computer-implemented method according to claim 1, wherein the physical constraints comprise at least one of: 
a maximum weight supported by the premises, 
a maximum electrical power supported, 
a maximum air-conditioning power available, 
a configuration of cable raceways, 
a water supply configuration, 
a configuration of a network connection with an outside, 
a configuration of electrical connections, 
a configuration of cold points, and 
a configuration of hot points. 

(previously presented) The computer-implemented method according to claim 1, wherein the list of needs comprises at least one of: 
computation performance needs, 
memory quantity needs, 
bandwidth needs, and 
data rate needs. 

(currently amended) A tangible, non-transitory, machine-readable medium storing instructions that when executed by at least one processor of a device cause the at least one processor to perform operations comprising a computer-implemented method of optimizing a design of a data center, said computer-implemented method comprising:
geometrically defining, via a processor or graphical interface of a computer, or both, a premises for receiving the data center in terms of three dimensions as a geometrical definition;
defining, via said processor or said graphical interface of the computer, or both, physical constraints associated with the premises as a constraints definition; 
supplying, via the processor of the computer, a library of data center components for a hardware definition of the data center, the library being associated with a set of installation rules for the data center components; 
defining, via the processor or the graphical interface of the computer, or both, a list of needs to satisfy by the data center as a needs definition; 
determining, via the processor, temporary lists of components of the library that comply with the needs definition, the temporary lists including a preexisting list of components generated for a previous project, the temporary lists of components being determined without taking into account geometrical characteristics, or the physical constraints, or both, of the premises;
determining, via the processor, from among the temporary lists, final lists of components that comply with the geometrical definition, the constraints definition, and at least one installation rule of the set of installation rules, and it being possible for the final lists to be empty if it is not possible to find components complying with the geometrical definition, the constraints definition, and the at least one installation rule; 
transmitting the final lists of components by a communication unit of the computer to a user so that the user has access to all lists of components that comply with the geometrical definition, the constraints definition, and said at least one installation rule of the set of installation rules and such that the user can select a list of components from among the final lists for designing the data center;
displaying, on a display of the computer, a graphical representation of the data center installed on the premises and designed in accordance with the list of components from among the final lists selected by the user;
after said displaying, receiving a command from the user, via said graphical interface of the computer, to changeamong the final lists selected by the user to define a modified list of components;
after receiving said command, determining, via the processor, whether it is possible to modify the list of components selected by the user by changing said one or more components while continuing to comply with the geometrical definition, the constraints definition, and the at least one installation rule of the set of installation rules, and
after receiving said command, when it is determined that the modified list of components continues to comply with the geometrical definition, the constraints definition, and the at least one installation rule of the set of installation rules, displaying, on the display of the computer, a different graphical representation of the data center installed on the premises and designed in accordance with the modified list of components,
after receiving said command, when it is determined that it is not possible to modify the list of components based on the modified list of components not complying with the geometrical definition, the constraints definition, and the at least one installation rule of the set of installation rules, generating an error message that is displayed to the user and generating an empty list of components,
wherein the graphical interface simultaneously displays on said display the graphical representation of the data center installed on the premises in a first frame of the graphical interface and the library of said data center components in a second frame of the graphical interface, and 
wherein said receiving of the command from the user, via the graphical interface of the computer, to change said one or more components of the list of components from among the final lists selected by the user to define the modified list of components includes selecting a first component in the library of said data center components and then dragging said first component from the second frame to the first frame and, 
wherein, following said dragging, the processor determines whether it is possible to modify the list of components selected by the user by adding said first component to the list of components selected by the user while continuing to comply with the geometrical definition, the constraints definition, and the at least one installation rule of the set of installation rules, and 
on condition that the processor determines that it is possible to modify the list of components selected by the user by adding said first component to the list of components selected by the user while continuing to comply with the geometrical definition, the processor modifies the list of components selected by the user and displays the different graphical representation of the data center with the first component that is added.

(currently amended) A device for optimizing a computer-implemented design of a data center, comprising: 
a communication unit configured to receive:
a geometrical definition of a premises in terms of three dimensions provided to receive the data center as said 
a definition of physical constraints associated with the premises as a constraints definition, and 
a definition of a list of needs to satisfy by the data center as a needs definition; and 
a processing unit configured to:
determine temporary lists of components of a library of data center components that comply with the needs definition, the temporary lists including a preexisting list of components generated for a previous project, the temporary lists of components being determined without taking into account geometrical characteristics, or the physical constraints, or both, of the premises, wherein the library of said data center components defines hardware of the data center, the library being associated with a set of rules for installation of the components in said 
determine from among the temporary lists, final lists of components that comply with the geometrical definition, the constraints definition, and at least one installation rule of the set of rules for installation, and it being possible for the final lists to be empty if it is not possible to find components complying with the geometrical definition, the constraints definition, and the at least one installation rule; and
a display,
wherein the communication unit is configured to transmit the final lists of components to a user so that the user has access to all lists of components that comply with the geometrical definition, the constraints definition, and the at least one installation rule of the set of rules for installation and such that the user can select a list of components from among the final lists for designing the data center,
wherein the display is configured to display a graphical representation of the data center installed on the premises and designed in accordance with the list of components selected by the user;
wherein the processing unit is configured 
to receive, after displaying the graphical representation of the data center, a command from the user to change one or more components of the list of components selected by the user to define a modified list of components, 
after receiving said command, to determine whether it is possible to modify the list of components selected by the user by changing said one or more components while continuing to comply with the geometrical definition, the constraints definition, and the at least one installation rule of the set of rules for installation, and
wherein after receiving said command, when it is determined that the modified list of components continues to comply with the geometrical definition, the constraints definition, and the at least one installation rule of the set of rules for installation, the display is configured to display a different graphical representation of the data center installed on the premises and designed in accordance with the modified list of components,
wherein after receiving said command, when it is determined that it is not possible to modify the list of components based on the modified list of components not complying with the geometrical definition, the constraints definition, and the at least one installation rule of the set of installation rules, the processing unit is further configured to generate an empty list of components and the display is further configured to generate an error message that is displayed to the user,
wherein the display is configured to simultaneously display the graphical representation of the data center installed on the premises in a first frame of the display and the library of said data center components in a second frame of the display, 
wherein the command received by the processing unit from the user, to change said one or more components of the list of components selected by the user to define the said data center components and then dragging said first component from the second frame to the first frame and, wherein, following said dragging, the processing unit is configured to determine whether it is possible to modify the list of components selected by the user by adding said first component to the list of components selected by the user while continuing to comply with the geometrical definition, the constraints definition, and the at least one installation rule of the set of rules for installation, and 
on condition that the processing unit determines that it is possible to modify the list of components selected by the user by adding said first component to the list of components selected by the user while continuing to comply with the geometrical definition, the processing unit is configured to modify the list of components and display the different graphical representation of the data center with the first component that is added.

(previously presented) The device according to claim 11, further comprising a memory unit configured to store the library.

(previously presented) The device according to claim 11, wherein the communication unit is configured to communicate with a server storing the library. 

(previously presented) The device according to claim 11, wherein the processing unit is further configured to implement a hardware dependency rule whereby the installation of one component involves the installation of at least one other component. 

(currently amended) The device according to claim 11, wherein the list of components selected by the user is generated based on a preexisting virtual representation of said 

(currently amended) The device according to claim 11, wherein the processing unit is further configured to control the display of the 

(previously presented) The device according to claim 16, wherein the processing unit is further configured to implement an algorithm for optimization of distance between the components to distribute the components of the list of components selected by the user in the graphical representation of the premises. 

(canceled)  

(canceled)  

(previously presented) The device according to claim 11, wherein the physical constraints comprise at least one of: 
a maximum weight supported by the premises, 
a maximum electrical power supported, 
a maximum air-conditioning power available, 
a configuration of cable raceways, 
a water supply configuration, 
a configuration of a network connection with an outside, 
a configuration of electrical connections, 
a configuration of cold points, and 
a configuration of hot points. 

(previously presented) The device according to claim 11, wherein the list of needs comprises at least one of: 
computation performance needs, 
memory quantity needs, 
bandwidth needs, and 
data rate needs.

(previously presented) The computer-implemented method according to claim 1, wherein the at least one installation rule governs at least spacing between the components of the list of components selected by the user with respect to final positioning of the components to be installed in the geometrical definition of the data center.

(canceled)  

(previously presented) The computer-implemented method according to claim 1, wherein a rack that includes at least one component of the list of components selected by the user and that requires most cooling is connected to a coldest connection point of a plurality of connection points of the premises.

(previously presented) The computer-implemented method according to claim 1, wherein a rack that includes at least one component of the list of components selected by the user and that requires most power is connected to a most powerful power source of a plurality of power sources of the premises.

(currently amended) The computer-implemented method according to claim 1, further comprising:
generating a list with a message indicating adaptation works to be carried out in the premises, if it is not possible to find said components complying with the geometrical definition, the constraints definition, the needs definition, and the set of installation rules.

(previously presented) The computer-implemented method according to claim 1, wherein the final lists are sortable based on predetermined criteria, the predetermined criteria including one or more of optimization of cost, complexity of installation, and a number of required components. 

(previously presented) The computer-implemented method according to claim 1, wherein the set of installation rules relate to connections, positions, maximum lengths, and maximum curvature radii of cables to be used for installing the components of the list of components selected by the user.

(previously presented) The computer-implemented method according to claim 26, wherein the final lists are generated such that an estimate of costs to perform the adaptation works is made.

(previously presented) The computer-implemented method according to claim 1, further comprising generating cabling labels at least one of which displays a model and length of a cable to be used for installing a component of the list of components selected by the user.

(canceled)  

(currently amended) The computer-implemented method according to claim 1, wherein the graphical interface simultaneously displays on said display the graphical representation of the data center installed on the premises in the first frame of the graphical interface, the library of said data center components in the second frame of the graphical interface and the list of components selected by the user in a third frame of the graphical interface. 

Allowable Subject Matter
Claims 1-5, 8-17, 20-22, 24-30 and 32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Regarding the previously withdrawn 35 U.S.C. 101 rejection, the claims are directed to designing a three-dimensional design of a data center using a processor and graphical interface including selecting components complying with defined performance needs, a geometrical definition, physical premises constraints and installation rules.  Examiner agreed with Applicant’s remarks from 11/08/2019 (pgs. 12-13 of Applicant’s response in the Remarks section) that the recited steps integrate the exception into a practical application such that the recited steps go beyond generally linking the concept of designing a data center to merely using a computer as a tool.  
Regarding the closest prior art, Christian et al US 2011/0106501 A1 teaches designing an information technology infrastructure such as a data center by generating candidate designs using requirements, best practices and operating characteristics.  Rasmussen et al., Data Center Projects: System Planning. White Paper #142 published by American Power Conversion (APC) in 2007, teaches designing data centers from possible reference designs including an existing center as a model.  Rasmussen US 2007/0038414 A1 teaches designing data centers in 3D using a product catalog and in which feedback via the graphical user interface during the layout process guides the user and disallows some user choices via drag and drop functionality.   Plewe (US 2010/0198563) teaches facilitating the design of a structure such as a home using 3D modeling and preventing non-compatible components from being merged into the 3D workspace.  The combination of references do not teach the amended claim elements of generating an error message and an empty list of components when, after receiving the dragging command via the graphical interface to modify the data center components, determining that it is not possible to modify the list of components based on the modified list of components not complying with the geometrical definition, the constraints definition, and the at least one installation rule of the set of installation rules. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Karrat US 2012/0209573 A1 Data Center Design Tool (0033, Figs 2A-2B - FIG. 2 depicts a flowchart of a process for receiving a number of design specifications, design objectives, and equipment component inputs and attributes and determining necessary requirements, components and attributes to meet the design specifications and design objectives in accordance with an illustrative embodiment. Program 200 performs the steps of the process).
Sun Microsystems Data Center Site Planning Guide.  January 2003.  https://docs.oracle.com/cd/E19065-01/servers.e25k/805-5863-13/805-5863-13.pdf (Chapter 2 General Computer Room Criteria pgs. 2-1 to 2-10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683   

/ROBERT D RINES/Primary Examiner, Art Unit 3683